Citation Nr: 0332046	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include scoliosis.  

2.  Entitlement to a total and permanent rating based upon 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On August 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examinations:  orthopedic/neurologic and 
General Medical.  Send the claims folder to the 
examiners for review.  All indicated tests and 
studies, to include x-rays and other diagnostic 
procedures deemed necessary, should be conducted. 
The rationale for all opinions should be explained 
in detail. 

(a)	The orthopedic/neurologic examiner(s) 
should determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently diagnosed low 
back disability originated in, or is otherwise 
traceable to, military service.  Consideration 
should include disc disease and scoliosis.  In 
so doing, the examiner(s) should take note of 
an August 1968 service medical record entry 
that indicates that the veteran was in a car 
accident, the February 1969 service medical 
record entry that indicates that the veteran 
injured his back in a basketball game, as well 
as the September 1996 Social Security 
Administration Disability Report, in which the 
veteran indicated that he had injured his back 
in April 1995.  If it is determined that the 
veteran does not have a low back disability 
due to military service, the examiner(s) 
should expressly say so and provide detailed 
reasons for such an opinion.  The examiner(s) 
should also address the functional losses 
caused by any back disability.
If the veteran's diagnoses include 
intervertebral disc syndrome, or residuals 
thereof, the neurologic examiner should 
provide findings applicable to the pertinent 
rating criteria, including a discussion of the 
frequency of symptoms compatible with sciatic 
neuropathy, characteristic pain, demonstrable 
muscle spasm, absent muscle jerk, or other 
neurological findings appropriate to the site 
of the disease disc.  In addition, the 
examiner should comment on the frequency of 
any attacks, and whether the veteran's 
disability is postoperative, cured, mild, 
moderate, severe, or pronounced.  38 C.F.R. 
§ 4.72a (Diagnostic Code 5293) (2001).  
Functional losses due to pain, weakness, etc., 
should be equated to these criteria.

If the veteran's diagnoses include lumbosacral 
strain, the orthopedic examiner also should 
provide findings applicable to the pertinent 
rating criteria (including a discussion of 
whether the veteran's disability results in 
characteristic pain on motion, muscle spasm on 
extreme forward bending, unilateral loss of 
lateral spine motion in a standing position, 
listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss 
of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint 
space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2001).  Functional 
losses due to pain, weakness, etc., should be 
equated to the criteria of Diagnostic Code 
5295.  The examiner should also conduct range 
of motion studies on the low back.  The 
examiner should first record the range of 
motion observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at which 
such pain begins.  The examiner should also 
discuss whether the veteran's limitation of 
motion of the lumbar spine is slight, 
moderate, or severe.  38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2001).  Then, after 
reviewing the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated use or 
flare-ups, etc., and should equate such 
problems to limitation of motion beyond that 
shown clinically.  (In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that contemplated by 
the criteria for a higher rating.  If so, the 
examiner should so state.) 

(b)	With regard to the general medical 
examination, the veteran should be scheduled 
for a VA general medical examination in order 
to evaluate the veteran's disabilities, 
specifically including his bilateral feet 
disability.  The examiner should identify all 
disabilities based on the veteran's complaints 
and on the clinical findings noted within the 
claims file.  The examiner should express an 
opinion as to whether it is at least as likely 
as not that the veteran is unable to secure or 
follow a substantially gainful occupation as a 
result of all of his physical/mental 
disabilities.  The examiner should consider 
disabilities previously described in the 
available record, including low back 
disability, foot disability, neck disability, 
knee and leg disabilities, left index finger 
laceration residuals, hearing loss, 
hypertension, scarring in the lumbar area, 
tinnitus, arcus senilis, and left ulnar nerve 
disability.  

With regard to the veteran's bilateral feet 
disability, the examiner also should provide 
findings applicable to the pertinent rating 
criteria, including a discussion of whether 
the veteran's bilateral feet disability 
includes a diagnoses of pes cavus, acquired.  
In this regard, the examiner is asked to 
comment on whether the veteran experiences 
slight pes cavus, which toes are dorsiflexed, 
the degree that the veteran experiences 
limitation of dorsiflexion at the ankle, if 
the veteran has definite or marked tenderness 
under the metatarsal heads, if the plantar 
fascia is shortened, if there is marked 
contraction of the plantar fascia, if all toes 
are hammer toes, and if the veteran 
experiences very painful callosities.  
38 C.F.R. § 4.71a (Diagnostic Code 5278).  

The examiner is asked to comment on whether 
the veteran's bilateral feet disability 
includes metatarsalgia, and if he has severe 
hallux valgus, equivalent to the amputation of 
the big toe, or if the hallux valgus was 
operated with a resection of the metatarsal 
head.  38 C.F.R. §§  4.71a (Diagnostic Codes 
5279 and 5280) (2001).  The examiner is also 
asked to comment on whether all toes are 
hammer toes without claw foot, and if the 
veteran experiences moderate, moderately 
severe, or severe malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. §§ 
4.71a (Diagnostic Codes 5282 and 5283) (2001). 
  In addition, the examiner is asked to 
comment on whether the veteran has moderate, 
moderately severe, or severe foot disability.  
38 C.F.R. § 4.71a (Diagnostic Code 5284) 
(2001).  The examiner should indicate whether 
the veteran's symptomatology involves the 
actual loss of use of the foot.  38 C.F.R. 
§ 4.71a (Diagnostic Codes 5283 and 5284) 
(2001).

2.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





